EXHIBIT 10.1

LOGO [g93603img01.jpg]

January 31, 2008

Kevin Shifrin

4264 North Morning Dove Circle

Mesa, Arizona 85207

Dear Kevin:

I am pleased to extend you an offer to join Stereotaxis as Senior Vice
President, Global Marketing and Strategic Planning. Your position will be
located in our St. Louis, MO facility. This letter outlines the terms of your
employment offer.

Your annualized base salary will be $270,000 payable semi-monthly. You will be
eligible to participate in the Corporate Bonus Plan with a bonus potential of up
to 50% of your base salary based upon achieving specific corporate and
individual objectives (see attached draft of 2008 Corporate Objectives). You
will be eligible for a full year of participation assuming a start date of
March 15, 2008 or earlier.

You will also receive a gross lump sum signing bonus of $50,000 (less all
required deductions) payable after 60 days of continuous employment with the
Company. The payment will be processed in accordance with the Company’s regular
payroll schedule. This bonus will be subject to recovery should you voluntarily
resign within one year of employment.

As per our discussion, this letter confirms that Management has a goal for 2009
to move toward a greater emphasis on cash incentives as a part of total
compensation for its senior management team. Your position will be included in
any changes that are implemented. Please understand that such changes are
subject to Board approval.

Additionally, I will recommend that the Board of Directors grant you 25,000
Performance Based Restricted shares of the Company’s stock at its next regular
meeting. Performance Based Restricted shares shall vest as specific corporate
performance goals are achieved per the attached Performance Share summary which
includes the goals. There are no time limitations on vesting. However, if any of
the performance criteria are not met on or before June 15, 2010, the portion of
shares subject to that criteria will be forfeited. All shares shall be subject
to the other terms and conditions set forth in the Company’s stock option plan
and the Performance Share Agreement (see attached agreement). Such grant is
subject to the final approval of the Board of Directors.

I will also recommend that the Board of Directors grant you options to purchase
up to 125,000 shares of the Company’s stock. These options will vest 25% after
the first year and then monthly thereafter at the rate of 2.0833% per month such
that all rights are available by the end of 4 years from the date of grant. The
options will be treated as Incentive Stock Options to the extent allowed under
the IRS Code. All shares shall be subject to the other terms and conditions set
forth in the Company’s stock option plan and the Incentive Stock Option
Agreement (see attached agreement). Such grant is subject to the final approval
of the Board of Directors.



--------------------------------------------------------------------------------

Along with this initial grant, you will be eligible for annual equity grants
starting in 2009. Any future awards will be based on Company guidelines for your
position and your performance. All grants are subject to Board approval.

As you know, this position will ultimately be located in St. Louis, MO and you
will be expected to relocate to the St. Louis area in a timely manner. To
facilitate your physical relocation, and subject to prior approval, you will be
reimbursed for reasonable relocation expenses according to the terms of the
attached relocation program. This program includes provisions for the sale of
your home, the physical move of your household goods to St. Louis, temporary
living for you and your family as well as assistance with the purchase of a home
in St. Louis. In addition, any taxable relocation expenses will be grossed up.
Any payments made to you or on your behalf with respect to this relocation will
be subject to recovery should you voluntarily resign within one year of
relocation.

You shall be entitled to the standard benefits (see attached benefit summary)
made available by the Company from time to time including medical and dental
insurance for you and your family (subject to employee contributions) and paid
time off for vacation and sick time (PTO) of fifteen days per year accumulated
at a rate of 1.25 days per month.

Stereotaxis is an “at-will” employer, which means that you or Stereotaxis may
terminate your employment at any time, with or without cause and without notice.
You will be required to execute the Company’s standard At-Will-Employment
Agreement and Confidentiality and Non-compete Agreement, which includes
provisions relating to arbitration of employment disputes. If you are terminated
for other than cause you will receive a guarantee of 6 months severance.

By signing this letter, you agree that you are not a party to any employment
agreement, non-compete agreement or confidentiality agreement that might be
inconsistent with your agreement with Stereotaxis. You must also furnish us with
proof that you are authorized to work in the US.

Kevin, we welcome you to Stereotaxis and are enthusiastic about working with you
to build our company. This letter contains all the terms and conditions of the
Company’s offer of employment to you and any previous discussions,
understandings or agreements are superseded by this letter. This offer is
contingent upon your completion of the Company’s standard employment application
and the Company’s satisfactory completion of its checks on your background. If
the foregoing terms are acceptable, please indicate your agreement by signing
this letter in the space provided below at your earliest convenience but not
later than five days from the date of this letter.

Sincerely,

 

Mike Kaminski President and COO

ACCEPTED and AGREED this 1st day of February of 2008.

My starting date will be the 25th day of March 2008.

 

/s/ Kevin Shifrin

Kevin Shifrin



--------------------------------------------------------------------------------

AT-WILL EMPLOYMENT AGREEMENT

It is understood and agreed that the employment by Stereotaxis, Inc., a Delaware
corporation (the “Company” or “Stereotaxis”), of the employee named below
(“Employee”) shall be subject to the terms and conditions of this At-Will
Agreement (“Agreement”).

 

1. Position; Base Salary; Incentive Compensation.

Employee shall serve as Senior Vice President, Global Marketing and Strategic
Planning or in such other capacity or capacities as Stereotaxis may from time to
time direct. Employee shall report to Mike Kaminski, President and COO or such
other person as the Company may from time to time direct. Employee’s supervisor
shall schedule employee’s hours of work and Employee’s position with the Company
is Exempt.

Employee shall be paid according to the terms of his offer letter, or as
provided in the future by Employer from time to time in writing. Such payments
shall be subject to applicable withholdings and deductions.

 

2. Vacation and Sick Leave Benefits.

Company-paid vacation and sick leave will be governed by the Employee Handbook.

 

3. Company Benefits.

While employed by the Company, Employee shall be entitled to receive the
benefits of employment as the Company may offer from time to time. Employee
agrees that as a condition of Employee’s employment by the Company that Employee
will be bound and subject to the terms and conditions of the Company’s Employee
Handbook. The Employee Handbook may be revised from time to time at the sole
discretion of the Company with or without prior notice.

 

4. Attention to Duties; Conflict of Interest.

While employed by the Company, Employee shall devote Employee’s full business
time, energy and abilities exclusively to the business and interests of
Stereotaxis, and shall perform all duties and services in a faithful and
diligent manner and to the best of Employee’s abilities. Employee shall not,
without the Company’s prior written consent, render to others, services of any
kind for compensation, or engage in any other business activity that would
materially interfere with the performance of Employee’s duties under this
Agreement. Employee represents that Employee has no other outstanding
commitments inconsistent with any of the terms of this Agreement or the services
to be rendered to Stereotaxis. While employed by the Company, Employee shall
not, directly or indirectly, whether as a partner, employee, creditor,
shareholder, or otherwise, promote, participate or engage in any activity or
other business competitive with the Company’s business. Employee shall not
invest in any company or business, which competes in any manner with the
Company, except that Employee may invest in companies whose securities are
listed on the national securities exchanges, provided such investment amounts to
less than one (1) per cent of the outstanding equity of the company.

 

5. Proprietary Information and Non-competition.

Employee agrees to be bound by the terms of the Confidentiality and Noncompete
Agreement attached as Exhibit A and incorporated by this reference
(“Confidentiality and Noncompete Agreement”), and by the rules of
confidentiality and prohibitions against competition promulgated by Stereotaxis
from time to time.



--------------------------------------------------------------------------------

6. At-Will Employer.

The Company is an “at-will” employer. This means that the Company may terminate
Employee’s employment at any time, with or without cause, and that Employee may
terminate Employee’s employment at any time, with our without cause. Stereotaxis
makes no promise that Employee’s employment will continue for a set period of
time, nor is there any promise that it will be terminated only under particular
circumstances. No raise or bonus, if any, shall alter Employee’s status as an
“at-will” employee or create any implied contract of employment. Discussion of
possible or potential benefits in future years is not an express or implied
promise of continued employment. No manager, supervisor or officer of
Stereotaxis has the authority to change Employee’s status as an “at-will”
employee. The “at-will” nature of the employment relationship with Employee can
only be altered by a written agreement signed by each member of the Board of
Directors of Stereotaxis. No position within Stereotaxis is considered
permanent.

 

7. Binding Arbitration.

Any dispute, claim or controversy with respect to Employee’s termination of
employment with the Company (whether the termination of employment is voluntary
or involuntary), and any dispute, claim or controversy with respect to incidents
or events leading to such termination or the method or manner of such
termination, and any question of arbitrability hereunder, shall be settled
exclusively by arbitration.

Employee and Stereotaxis each waive their constitutional rights to have such
matters determined by a jury. Instead of a jury trial, Stereotaxis and Employee
shall choose an arbitrator. Arbitration is preferred because, among other
reasons, it is quicker, less expensive and less formal than litigation in court.
The provisions governing arbitration shall be described in detail in
Stereotaxis’s Employee Handbook.

The arbitrator shall not have the authority to alter, amend, modify, add to or
eliminate any condition or provision of this Agreement, including, but not
limited to, the “at-will” nature of the employment relationship. The arbitration
shall be held in St. Louis, Missouri. The award of the arbitrator shall be final
and binding on the parties. Judgment upon the arbitrator’s award may be entered
in any court, state or federal, having jurisdiction over the parties. If a
written request for arbitration is not made within one (1) year of the date of
the alleged wrong or violation, all remedies regarding such alleged wrong or
violation shall be waived.

Should any court determine that any provision(s) of this Agreement to arbitrate
is void or invalid, the parties specifically intend every other provision of
this Agreement to arbitrate to remain enforceable and intact. The parties
explicitly and definitely prefer arbitration to recourse to the courts, for the
reasons described above, and have prescribed arbitration as their sole and
exclusive method of dispute resolution.

 

8. No Inconsistent Obligations.

Employee represents that Employee is not aware of any obligations, legal or
otherwise, inconsistent with the terms of this Agreement or Employee’s
undertakings under this Agreement.

 

9. Miscellaneous.

Stereotaxis may assign this Agreement and Employee’s employment to an affiliated
entity to which the operations it currently manages are transferred.

No promises or changes in Employee’s status as an employee of the Company or any
of the terms and conditions of this Agreement can be made unless they are made
in writing and approved by the Board of Directors of Stereotaxis. This Agreement
and the terms and conditions described in it cannot be changed orally or by any
conduct of either Employee or Stereotaxis or any course of dealings between
Employee, or another person and Stereotaxis.



--------------------------------------------------------------------------------

Unless otherwise agreed upon in writing by the parties, Employee, after
termination of any employment, shall not seek nor accept employment with the
Company in the future and the Company is entitled to reject without cause any
application for employment with the Company made by Employee, and not hire
Employee. Employee agrees that Employee shall have no cause of action against
the Company arising out of any such rejection.

This agreement and performance under it, and any suits or special proceedings
brought under it, shall be construed in accordance with the laws of the United
States of America and the State of Missouri and any arbitration, mediation or
other proceeding arising hereunder shall be filed and adjudicated in St. Louis,
Missouri.

If any term or condition, or any part of a term or condition, of this Agreement
shall prove to be invalid, void or illegal, it shall in no way affect, impair or
invalidate any of the other terms or conditions of this Agreement, which shall
remain in full force and effect.

The failure of either party to enforce any provision of this Agreement shall not
be construed as a waiver of or acquiescence in or to such provision.

The Parties to this Agreement represent and acknowledge that in executing this
Agreement they do not rely and have not relied upon any representation or
statement made by the other party or the other party’s agents, attorneys or
representatives regarding the subject matter, basis, or effect of this Agreement
or otherwise, other than those specifically stated in this written Agreement.
This Agreement shall be interpreted in accordance with the plain meaning of its
terms and not strictly for or against any party. This Agreement shall be
construed as if each party was its author and each party hereby adopts the
language of this Agreement as if it were his, her or its own. The captions to
this Agreement and its sections, subsections, tables and exhibits are inserted
only for convenience and shall not be construed as part of this Agreement or as
a limitation on or broadening of the scope of this Agreement or any section,
subsection, table or exhibit.

Employee and Stereotaxis have executed this Agreement and agree to enter into
and be bound by the provisions hereof as of 25 March 2008.

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

Stereotaxis, Inc. By:  

/s/ Sarah Kamp

Name:   Sarah Kamp Title:   Manager, Human Resources

 

Employee Signature:  

/s/ Kevin Shifrin

Name:   Kevin Shifrin



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIALITY AND NONCOMPETE AGREEMENT

This Confidentiality and Noncompete Agreement (“Agreement”) is made and entered
into this 25th day of March, 2008, by and between Stereotaxis, Inc., a Delaware
corporation (“Company”), and Kevin Shifrin, (“Employee”).

WHEREAS, Company is engaged in, among other things, the business of research,
development, marketing and selling of medical devices and equipment. The Company
is headquartered and its principal place of business is located in St. Louis,
Missouri;

WHEREAS, Company has expended a great deal of time, money and effort to develop
and maintain its proprietary Confidential and Trade Secret Information (as
defined herein) which provides it with a significant competitive advantage;

WHEREAS, the success of Company depends to a substantial extent upon the
protection of its Confidential and Trade Secret Information and customer
goodwill by all of its employees;

WHEREAS, Employee desires to be employed, or to continue to be employed, by
Company to provide managerial, administrative, technical and/or sales services
for Company; to be eligible for opportunities for advancement within Company
and/or compensation increases which otherwise would not be available to
Employee; and to be given access to Confidential and Trade Secret Information of
Company which is necessary for Employee to perform his or her job, but which
Company would not make available to Employee but for Employee’s signing and
agreeing to abide by the terms of this Agreement as a condition of Employee’s
employment and continued employment with Company. Employee recognizes and
acknowledges that Employee’s position with Company has provided and/or will
continue to provide Employee with access to Company’s Confidential and Trade
Secret Information;

WHEREAS, Company compensates its employees to, among other things, develop and
preserve goodwill with its customers on Company’s behalf and business
information for Company’s ownership and use;

WHEREAS, If Employee were to leave Company, Company, in all fairness, would need
certain protections in order to prevent competitors of Company from gaining an
unfair competitive advantage over Company and/or diverting goodwill from
Company, and to prevent misuse or misappropriation by Employee of the
Confidential and Trade Secret Information;

WHEREAS, Company desires to obtain the benefit of the services of Employee and
Employee is willing to render such services on the terms and conditions
hereinafter set forth;

NOW, THEREFORE, in consideration of the compensation and other benefits of
Employee’s employment by Company and the recitals, mutual covenants and
agreements hereinafter set forth, Employee and Company agrees as follows:

 

1. Employment Services.

 

  1.1 Employee agrees that throughout Employee’s employment with Company,
Employee will (i) faithfully render such services as may be delegated to
Employee by Company, (ii) devote Employee’s entire business time, good faith,
best efforts, ability, skill and attention to Company’s business, and
(iii) follow and act in accordance with all of Company’s rules, policies and
procedures of Company, including, but not limited to, working hours, sales and
promotion policies and specific Company rules.



--------------------------------------------------------------------------------

  1.2 “Company” means Stereotaxis, Inc. or one of its subsidiaries; whichever is
Employee’s employer. The “Subsidiary” means any corporation, joint venture or
other business organization in which Stereotaxis, Inc. now or hereafter,
directly or indirectly, owns or controls more than fifty percent (50%) interest.

 

2. Confidential and Trade Secret Information.

 

  2.1 Employee agrees to keep secret and confidential, and not to use or
disclose to any third parties, except as directly required for Employee to
perform Employee’s employment responsibilities for Company, any of Company’s
proprietary Confidential and Trade Secret Information.

 

  2.2 “Confidential and Trade Secret Information” includes any information
pertaining to Company’s business which is not generally known in the medical
devices and medical equipment industry, such as, but not limited to, trade
secrets, know-how, processes, designs, products, documentation, quality control
and assurance inspection and test data, production schedules, research and
development plans and activities, equipment modifications, product formulae and
production and recycling records, standard operating procedure and validation
records, drawings, apparatus, tools, techniques, software and computer programs
and derivative works, inventions (whether patentable or not), improvements,
copyrightable material, business and marketing plans, projections, sales data
and reports, confidential evaluations, the confidential use, nonuse and
compilation by the Company of technical or business information in the public
domain, margins, customers, customer requirements, costs, profitability, sales
and marketing strategies, pricing policies, operational methods, strategic
plans, training materials, internal financial information, operating and
financial data and projections, distribution or sales methods, prices charged by
or to Company, inventory lists, sources of supplies, supply lists, lists of
current or past employees, mailing lists and information concerning
relationships between Company and its employees or customers.

 

  2.3 During Employee’s employment, Employee will not copy, reproduce or
otherwise duplicate, record, abstract, summarize or otherwise use, any papers,
records, reports, studies, computer printouts, equipment, tools or other
property owned by the Company, except as expressly permitted or required for the
proper performance of his or her duties on behalf of the Company.

 

3. Post-Termination Restrictions.

Employee recognizes that (i) Company has spent substantial money, time and
effort over the years in and in developing its Confidential and Trade Secret
Information; (ii) Company pays its employees to, among other things, develop and
preserve business information, customer goodwill, customer loyalty and customer
contacts for and on behalf of Company; and (iii) Company is hereby agreeing to
employ and pay Employee based upon Employee’s assurances and promises contained
herein not to put himself or herself in a position following Employee’s
employment with Company in which the confidentiality of Company’s information
might somehow be compromised. Accordingly, Employee agrees that during
Employee’s employment with Company, and for a period of two years thereafter,
regardless of how Employee’s termination occurs and regardless of whether it is
with or without cause, Employee will not, directly or indirectly (whether as
owner, partner, consultant, employee or otherwise):

 

  3.1

engage in, assist or have an interest in, enter the employment of, or act as an
agent, advisor or consultant for, any person or entity which is engaged, or will
be engaged, in the development, manufacture, supplying or sale of a product,
process, apparatus, service or development which is competitive with a product,
process, apparatus, service or development on which Employee worked or with
respect to which Employee has or had access to Confidential or Trade Secret
Information



--------------------------------------------------------------------------------

 

while at Company (“Competitive Work”), and which Employee seeks to serve in any
market which was being served by Employee at the time of Employee’s termination
or was served at any time during Employee’s last six (6) months of employment by
Company.

 

 

  3.2 solicit, call on or in any manner cause or attempt to cause, or provide
any Competitive Work to any customer or active prospective customer of the
Company with whom Employee dealt, or on whose account he or she worked for which
Employee was responsible, or with respect to which Employee was provided or had
access to Confidential and Trade Secret Information to divert, terminate, limit,
modify or fail to enter into any existing or potential relationship with
Company; and

 

  3.3 induce or attempt to induce any Employee, consultant or advisor of Company
to accept employment or an affiliation involving Competitive Work.

 

4. Acknowledgment Regarding Restrictions.

Employee recognizes and agrees that the restraints contained in Section 3 are
reasonable and enforceable in view of Company’s legitimate interests in
protecting its Confidential and Trade Secret Information and customer goodwill.
Employee understands that the post-employment restrictions contained herein will
preclude, for a time, Employee’s employment with competitors of Company in the
medical device and medical equipment industry. Employee understands that the
restrictions of Section 3 are not limited geographically in view of Company’s
nationwide operations and the Confidential and Trade Secret Information and
customers to which Employee had access.

 

5. Inventions.

 

  5.1 Any and all ideas, inventions, discoveries, patents, patent applications,
continuation-in-part patent applications, divisional patent applications,
technology, copyrights, derivative works, trademarks, service marks,
improvements, trade secrets and the like, which are developed, conceived,
created, discovered, learned, produced and/or otherwise generated by Employee,
whether individually or otherwise, during the time that Employee is employed by
Company, whether or not during working hours, that relate to (i) current and
anticipated businesses and/or activities of Company, (ii) Company’s current and
anticipated research or development, or (iii) any work performed by Employee for
Company, shall be the sole and exclusive property of Company, and Company shall
own any and all right, title and interest to such. Employee assigns and agrees
to assign to Company any and all right, title and interest in and to any such
ideas, inventions, discoveries, patents, patent applications,
continuation-in-part patent applications, divisional patent applications,
technology, copyrights, derivative works, trademarks, service marks,
improvements, trade secrets and the like, whenever requested to do so by
Company, at Company’s expense, and Employee agrees to execute any and all
applications, assignments or other instruments which Company deems desirable or
necessary to protect such interests.

 

  5.2 Paragraph 5.1 shall not apply to any invention for which no equipment,
supplies, facilities or Confidential and Trade Secret Information of Company was
used and which was developed entirely on Employee’s own time, unless (i) the
invention relates to Company’s business or to Company’s actual or
demonstrably-anticipated research or development, or (ii) the invention results
from any work performed by Employee for Company.



--------------------------------------------------------------------------------

6. Company Property.

Employee acknowledges that any and all notes, records, sketches, computer
diskettes, training materials and other documents relating to the Company
obtained by or provided to Employee, or otherwise made, produced or compiled
during the course of Employee’s employment with Company regardless of the type
of medium in which they are preserved, are the sole and exclusive property of
Company and shall be surrendered to Company upon Employee’s termination of
employment and on demand at any time by Company.

 

7. Non-Waiver of Rights.

Company’s failure to enforce at any time any of the provisions of this Agreement
or to require at any time performance by Employee of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect either the validity of this Agreement, or any part hereof, or the right
of Company thereafter to enforce each and every provision in accordance with the
terms of this Agreement.

 

8. Company’s Right to Injunctive Relief.

In the event of a breach or threatened breach of any of Employee’s duties and
obligations under the terms and provisions of Sections 2, 3, 5, or 6 hereof,
Company shall be entitled, in addition to any other legal or equitable remedies
it may have in connection therewith (including any right to damages that may
suffer), to temporary, preliminary and permanent injunctive relief restraining
such breach or threatened breach. Employee hereby expressly acknowledges that
the harm which might result to Company’s business as a result of any
noncompliance by Employee with any of the provisions of Sections 2, 3 or 5 would
be largely irreparable. Employee specifically agrees that if there is a question
as to the enforceability of any of the provisions of Sections 2, 3 or 5 hereof,
Employee will not engage in any conduct inconsistent with or contrary to such
Sections until after the question has been resolved by a final judgement of a
court of competent jurisdiction.

 

9. Invalidity of Provisions.

If any provision of this Agreement is adjudicated to be invalid or unenforceable
under applicable law in any jurisdiction, the validity or enforceability of the
remaining provisions thereof shall be unaffected as to such jurisdiction and
such adjudication shall not affect the validity or enforceability of such
provisions in any other jurisdiction. To the extent that any provision of this
Agreement is adjudicated to be invalid or unenforceable because it is overbroad,
that provision shall not be void, but rather shall be limited only to the extent
required by applicable law and enforced as to limited. The parties expressly
acknowledge and agree that this Section is reasonable in view of the parties’
respective interests.

 

10. Employee Representations.

Employee represents that the execution and delivery of the Agreement and
Employee’s employment with Company do not violate any previous employment
agreement or other contractual obligation of Employee.

 

11. Company’s Right to Recover Costs and Fees.

Employee agrees that if Employee breaches or threatens to breach this Agreement,
Employee shall be liable for any attorneys’ fees and costs incurred by the
Company in enforcing its rights under this Agreement in the event that a court
determines that Employee has breached this Agreement or if the Company obtains
injunctive relief against the Employee and is successful on the merits of its
claim against employee.



--------------------------------------------------------------------------------

12. Employment at Will.

Employee acknowledges that employee is, and at all times will be, an
employee-at-will of Company and nothing contained herein shall be construed to
alter or affect such employee-at-will status.

 

13. Exit Interview.

To ensure a clear understanding of this Agreement, Employee agrees, at the time
of termination of Employee’s employment, to engage in an exit interview with
Company at a time and place designated by Company and at Company’s expense.
Employee understands and agrees that during said exit interview, Employee may be
required to confirm that Employee will comply with Employee’s obligations under
Sections 2, 3 and 5 of this Agreement. Company may elect, at its option, to
conduct the exit interview by telephone.

 

14. Amendments.

No modification, amendment or waiver of any of the provisions of this Agreement
shall be effective unless in writing specifically referring hereto, and signed
by the parties hereto. This Agreement supersedes all prior agreements and
understandings between Employee and Company to the extent that any such
agreements or understandings conflict with the terms of this Agreement.

 

15. Assignments.

This Agreement shall be freely assignable by Company to, and shall inure to the
benefit of, and be binding upon, Company, its successors and assigns and/or any
other entity which shall succeed to the business presently being conducted by
Company. Being a contract for personal services, neither this Agreement nor any
rights hereunder shall be assigned by Employee.

 

16. Choice of Forum and Governing Law.

In light of Company’s substantial contacts with the State of Missouri, the
parties’ interests in ensuring that disputes regarding the interpretation,
validity and enforceability of this Agreement are resolved on a uniform basis,
and Company’s execution of, and the making of this Agreement in Missouri, the
parties agree that: (i) any litigation involving any noncompliance with or
breach of the Agreement, or regarding the interpretation, validity and/or
enforceability of the Agreement, shall be filed and conducted exclusively in the
state or federal courts in St. Louis County, Missouri; and (ii) the Agreement
shall be interpreted in accordance with and governed by the laws of the State of
Missouri, with regard for any conflict of law principles.

 

17. Headings.

Section headings are provided in this Agreement for convenience only and shall
not be deemed to substantively alter the content of such sections.

PLEASE NOTE: BY SIGNING THIS AGREEMENT, EMPLOYEE IS HEREBY CERTIFYING THAT
EMPLOYEE (A) HAS RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE
EXECUTING IT; (B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS
HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY QUESTIONS
EMPLOYEE HAS ABOUT THE AGREEMENT AND HAS RECEIVED SATISFACTORY ANSWERS TO ALL
SUCH QUESTIONS; AND (D) UNDERSTANDS EMPLOYEE’S RIGHTS AND OBLIGATIONS UNDER THE
AGREEMENT.

IN WITNESS WHEREOF, the parties hereof have caused this Agreement to be executed
as of the day and year first above written.

 

Employee     Stereotaxis, Inc.

/s/ Kevin Shifrin

   

/s/ Sarah Kamp

Kevin Shifrin     Sarah Kamp, Human Resources